Per Curiam. This is an appeal from a judgment of $1,500, in favor of appellee and against appellant, for the injury received by the falling of an elevator in appellant’s building. The questions are almost identical with those made in the case of Hodges v. Bearse, decided at the October term of this court and now pending in the Supreme Court, the appellee in that case and appellee in this having been both injured by the same accident. It would be entirely useless for us to state the case and the questions made. We have examined the record and find that the evidence clearly supports the verdict, and there is, in our opinion, no error of Jaw. The judgment will therefore be affirmed. Judgment affirmed. Gary, J., takes no part in this case in this court.